Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Claims 7, 8 are pending and examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al. (US 2012/0283229, PTO-1449), in view of Sweetnam et al. (US 2012/0202793, PTO-1449), and further in view of Betts (US 2017/0000884, PTO-892).
Glick et al. teaches that rho kinase inhibitors are useful in treating autoimmune diseases such as rheumatoid arthritis, multiple sclerosis, psoriasis, atopic dermatitis, Crohn’s disease, chronic graft versus host disease (GVHD), acute graft versus host disease (GVHD), scleroderma. See abstract; paras [0034], [0036], [0094]; para [0068]. It is taught that the compounds therein which are rho kinase inhibitors are used in treating organ transplant patient’s either alone or in combination with conventional immunomodulators. See para [0167].
Glick et al. does not teach administration of rho kinase inhibitor such as instant compound of Formula as in instant claim 7 (SLx-2119) to treat autoimmune disease sclerodermatous chronic GVHD.

Betts teaches that GVHD is an inflammatory disease that is peculiar to allogeneic transplantation. In addition to inflammation, chronic GVHD may lead to the development of fibrosis, or scar tissue, similar to scleroderma. See para [0004].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ compound 82 taught by Sweetnam et al. which is instant compound SLx-2119 to treat chronic or acute GVHD because 1) Glick et al. teaches that rho kinase inhibitors are useful in treating autoimmune diseases such as rheumatoid arthritis, multiple sclerosis, psoriasis, atopic dermatitis, Crohn’s disease, chronic graft versus host disease (GVHD), acute graft versus host disease (GVHD), scleroderma, and 2) Sweetnam teaches that compound 82 which is instant compound of Formula as in instant claim 7 (SLx-2119) is a rho kinase inhibitor, and is ROCK2 selective. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ compound 82 taught by Sweetnam et al. which is instant compound SLx-2119 with reasonable expectation of success of treating chronic GVHD, since compound 82 is a rho kinase inhibitor and rho kinase inhibitors are useful in treating GVHD. 
chronic graft versus host disease (GVHD), acute graft versus host disease (GVHD), scleroderma. One of ordinary skill in the art would have been motivated to administer compound 82 taught by Sweetnam et al. which is instant compound SLx-2119 which is a ROCK2 inhibitor to a subject with sclerodermatous chronic GVHD with reasonable expectation of success of treating/reducing sclerodermatous chronic GVHD, and treating inflammation in sclerodermatous chronic GVHD patient.
Further, it would have been obvious to a person of ordinary skill in the art to administer instant compound SLx-2119, and a second agent to a subject suffering from sclerodermatous chronic GVHD. One of ordinary skill in the art would have been motivated to administer instant compound SLx-2119, and a second agent to a subject suffering from sclerodermatous chronic GVHD with reasonable expectation of success of treating sclerodermatous chronic GVHD with at least additive therapeutic effect.
 	
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive in view of the new grounds of rejection as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Poyurovsky et al. (US 2015/0252025 or WO 2014055996, used US 2015/0252025 in the rejection, PTO-892 of record), and further in view of Betts (US 2017/0000884, PTO-892).
graft versus host disease (GVHD). See claim 13. The compound that inhibits ROCK2 is a compound of formula below (KD025, SLx-2119, see para [0054]) which is instant compound as in instant claim 7. See claim 17. Poyurovsky et al. teaches that pharmacological inhibition of ROCK2 leads to down-regulation of STAT3 phosphorylation; and it is taught that KD025 inhibits STAT3 phosphorylation. See paras [0342]; Example 185, para [0708]. It is also taught that second agent can be administered in addition to the first agent (rho kinase inhibitor). See paras [0323]-[0325]; pages 25-26. Poyurovsky et al. also teaches treating a fibrotic disorder in a subject comprising administering to the subject a therapeutically effective amount of a compound of formulae I-XXV which includes instant compound KD025 or SLx-2119. See para [0038].

    PNG
    media_image1.png
    163
    293
    media_image1.png
    Greyscale


Poyurovsky et al. does not explicitly teach administration of instant compound as in instant claim 7 (SLx-2119 or KD025) in treating sclerodermatous chronic GVHD.
Betts teaches that GVHD is an inflammatory disease that is peculiar to allogeneic transplantation. In addition to inflammation, chronic GVHD may lead to the development 
It would have been obvious to a person of ordinary skill in the art at before the effective filing date of the claimed invention to administer instant compound SLx-2119 or KD025 to treat GVHD, chronic GVHD because Poyurovsky et al. teaches treating autoimmune disorders such as rheumatoid arthritis, multiple sclerosis, psoriasis, atopic dermatitis, Crohn’s disease, graft versus host disease (GVHD) which encompasses chronic GVHD in a subject comprising administering an effective amount of rho kinase inhibitor compound that inhibits ROCK2 such as instant compound which is SLx-2119 or KD025. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer instant compound SLx-2119 or KD025 to a patient suffering from GVHD, chronic GVHD with reasonable expectation of success of treating cGVHD, since Poyurovsky et al. teaches that instant compound SLx-2119 or KD025 can be used to treat autoimmune diseases which includes GVHD and encompasses GVHD.
It would have been obvious to a person of ordinary skill in the art to administer instant compound SLx-2119 or KD025 to a subject suffering from sclerodermatous chronic GVHD because 1) Poyurovsky et al. teaches treating autoimmune disorders such as rheumatoid arthritis, multiple sclerosis, psoriasis, atopic dermatitis, Crohn’s disease, graft versus host disease (GVHD) which encompasses chronic GVHD in a subject Poyurovsky et al. also teaches treating a fibrotic disorder in a subject comprising administering to the subject a therapeutically effective amount of a compound of formulae I-XXV which includes instant compound KD025 or SLx-2119, and 2) Betts teaches that in addition to inflammation chronic GVHD may lead to the development of fibrosis, or scar tissue, similar to scleroderma; Betts teaches reducing the risk of chronic GVHD comprising administering STAT3 inhibitor. One of ordinary skill in the art would have been motivated to administer instant compound SLx-2119 or KD025 to a subject suffering from sclerodermatous chronic GVHD with reasonable expectation of success of reducing/treating sclerodermatous chronic GVHD, since it is known that GVHD may lead to sclerodermatous GVHD i.e GVHD may lead to fibrosis or scar tissue, and instant compound which is SLx-2119 or KD025 can be used for treating chronic GVHD, and also can be used for treating fibrotic disorder.
Further, it would have been obvious to a person of ordinary skill in the art to administer instant compound SLx-2119 or KD025 and a second agent to a subject suffering from sclerodermatous chronic GVHD because Poyurovsky et al. teaches that second agent can be administered in addition to the first agent (rho kinase inhibitor or STAT3 inhibitor), and Betts also teaches administration of second agent such as mTOR inhibitor is rapamycin, temsirolimus, everolimus, ridaforolimus, pimecrolimus, merilimus, zotarolimus, TOP216, TAFA93, nab-rapamycin, or tacrolimus to reduce the risk of chronic GVHD. One of ordinary skill in the art would have been motivated to administer instant compound SLx-2119 or KD025 and a second agent to a subject suffering from .

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive in view of the new grounds of rejection as discussed above.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 7-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-14 of US Patent No. 9,815,820, in view of Betts (US 2017/0000884, PTO-892).
autoimmune disorders such as rheumatoid arthritis, multiple sclerosis, psoriasis, atopic dermatitis, Crohn’s disease, graft versus host disease (GVHD) which encompasses chronic GVHD in a subject comprising administering an effective amount of rho kinase inhibitor compound that inhibits ROCK2 such as instant compound as in instant claim 7 (which is SLx-2119). It would have been obvious to the instant method of treating/reducing sclerodermatous chronic GVHD comprising administering effective amount of SLx-2119 or a pharmaceutically salt thereof because 1) ‘820 teaches treating autoimmune disorders such as rheumatoid arthritis, multiple sclerosis, psoriasis, atopic dermatitis, Crohn’s disease, graft versus host disease (GVHD) which encompasses chronic GVHD in a subject comprising administering an effective amount of rho kinase inhibitor compound that inhibits ROCK2 such as instant compound as in instant claim 7 (which is SLx-2119), and 2) Betts teaches that in addition to inflammation chronic GVHD may lead to the development of fibrosis, or scar tissue, similar to scleroderma. One of ordinary skill in the art would have been motivated to administer an effective amount of SLx-2119 or a pharmaceutically salt thereof to a subject with sclerodermatous chronic GVHD with reasonable expectation of success of treating/reducing sclerodermatous chronic GVHD, since it is known that in addition to inflammation chronic GVHD may lead to the development of fibrosis, or scar tissue, similar to scleroderma i.e by treating inflammation one can reduce sclerodermatous chronic GVHD.


Claims 7, 8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-5, 7, 9 of US Patent No. 10,183,931 (US Application No. 15/809,460); over claims 1-3 of US Patent No. 10,696,660, in view of Betts (US 2017/0000884, PTO-892).
Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to a method of treating sclerodermatous chronic GVHD comprising administering an effective amount of SLx-2119 or a pharmaceutically acceptable salt thereof. Claims of ‘931, ‘660 are drawn to treating graft versus host disease (GVHD) which encompasses chronic GVHD in a subject comprising administering an effective amount of a compound as in instant claim 7 (which is SLx-2119). It would have been obvious to the instant method of treating/reducing sclerodermatous chronic GVHD comprising administering effective amount of SLx-2119 or a pharmaceutically salt thereof because 1) ‘931, ‘660 teaches treating graft versus host disease (GVHD) in a subject comprising administering an effective amount of a compound as in instant claim 7, and 2) Betts teaches that in addition to inflammation chronic GVHD may lead to the development of fibrosis, or scar tissue, similar to scleroderma. One of ordinary skill in the art would have been motivated to administer an effective amount of SLx-2119 or a pharmaceutically salt thereof to a subject with sclerodermatous chronic GVHD with reasonable expectation of success of treating/reducing sclerodermatous chronic GVHD, since it is known that in addition to inflammation chronic GVHD may lead to the development of fibrosis, or scar tissue, 


Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “Neither the claims the '820 patent or the '931 patent disclose or suggest a method for the treatment of sclerodermatous chronic GVHD. As discussed above, sclerodermatous cGVHD can be distinguished from other forms of GVHD and cGVHD. The incidence of sclerodermatous cGVHD in patients suffering from cGVHD is relatively low, however the sclerodermatous cGVHD has been considered among the most serious form of the disease and has been generally refractory to treatment.” Applicant’s arguments have been considered, but not found persuasive as discussed above. It would have been obvious to the instant method of treating/reducing sclerodermatous chronic GVHD comprising administering effective amount of SLx-2119 or a pharmaceutically salt thereof because 1) ‘931, ‘660 teaches treating graft versus host disease (GVHD) in a subject comprising administering an effective amount of a compound as in instant claim 7, and 2) Betts teaches that in addition to inflammation chronic GVHD may lead to the development of fibrosis, or scar tissue, similar to scleroderma. One of ordinary skill in the art would have been motivated to administer an effective amount of SLx-2119 or a pharmaceutically salt thereof to a subject with sclerodermatous chronic GVHD with reasonable expectation of success of 


Prior Art Made of Record:
WO 2012/040499..instant compound for treating diseases such as cancer and metabolic diseases.
WO2008/054599..instant compound which is a ROCK2 inhibitor for treating diseases
 WO2006/105081…compound Example232, page 210…rho kinase inhibitor/ inhibition of ROCK2 Table 2, page 223


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627